Citation Nr: 0637416	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-11 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas


THE ISSUES

Entitlement to an increased (initial) rating for 
osteoarthritis of the left knee and right great toe, now 
rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1982 until July 
2002. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2003 RO rating decision.  The RO granted 
service connection for a left knee and right great toe 
disability evaluated as 10 percent disabling.  


FINDINGS OF FACT

The service-connected degenerative osteoarthritis of the 
right great toe was not manifested by limitation of movement.  
The service- connected degenerative osteoarthritis of the 
left knee was manifested by complaints of pain and 
subluxation.  Objective findings demonstrate limitation of 
motion in flexion of 138 degrees, full extension, and no 
occasional incapacitating exacerbations.  

CONCLUSION OF LAW

The criteria for an increase in a 10 percent rating for 
osteoarthritis of the left knee and right great toe have not 
been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 
5257, 5260, 5261, 5283, 5284 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent correspondence in March 2003; a rating decision 
in June 2003; and a statement of the case in January 2004.  
The above documents discussed specific types of evidence, the 
applicable legal requirements, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that even if 
there is any defect with regard to the timing or content of 
any of the notices sent prior to the RO's initial 
adjudication, that defect is harmless because of the thorough 
and informative notices provided throughout the adjudication 
and because the appellant has had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  VA effectively complied with all of 
the required elements under VA's duty to notify claimants 
prior to the last adjudication (here a January 2004 statement 
of the case).  

Indeed, the veteran has not demonstrated how any defective 
notice has prejudiced him in the essential fairness of the 
adjudication.  Thus, there has been no prejudice to the 
veteran, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); cf. Locklear 
v. Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify 
does not extend in perpetuity or impose duty on VA to provide 
notice on receipt of every piece of evidence or information).  
Thus, VA satisfied its duty to notify the appellant.  

Also, VA has obtained all relevant, identified and available 
evidence needed for adjudication of the claim and has 
notified the appellant of any evidence that could not be 
obtained.  VA has also examined the veteran.  Thus, VA has 
satisfied both the notice and duty to assist provisions of 
the law.  The Board now turns to the merits of the claim.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).  Also, when making determinations as to 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Since the 
veteran timely appealed the ratings initially assigned for 
this disability, the Board must consider entitlement to 
"staged" ratings to compensate for times since filing the 
claim when the disability may have been more severe than at 
other times during the course of the appeal.  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).

Evaluating the disability under several diagnostic codes, the 
Board considers the level of impairment of the ability to 
engage in ordinary activities, including employment, and 
assesses the effect of pain on those activities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59; see DeLuca, 8 Vet. App. at 206.

In this case, a 10 percent rating is in effect for early 
post-traumatic degenerative osteoarthritis of the left knee 
and right great toe.  X-rays confirm the arthritis.

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved. When there is arthritis with at least some 
limitation of motion, but to a degree which would be 
noncompensable under a limitation-of-motion code, a 10 
percent rating will be assigned for each affected major joint 
or group of minor joints. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups warrants a 10 percent rating. Absent limitation 
of motion, a 20 percent rating is warranted for X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations. 38 C.F.R. § 4.71a, DCs 5003, 5010.

Separate ratings may be warranted in specific circumstances 
based on either limited knee extension or limited knee 
flexion. VAOPGCPREC 9-2004 (Sept. 17, 2004) (cited at Fed. 
Reg. 59,990 (Oct. 6, 2004)).

A 10 percent rating is warranted when leg flexion is limited 
to 45 degrees. A  
20 percent rating is warranted when leg flexion is limited to 
30 degrees.  38 C.F.R. § 4.71a, DC 5260.  In this case, the 
veteran had flexion of 138 degrees, compared to 140 normal 
average. 

A 10 percent rating is warranted when leg extension is 
limited to 10 degrees.  A  
20 percent rating is warranted when leg extension is limited 
to 15 degrees.  38 C.F.R. § 4.71a, DC 5261.  In this case, 
the veteran had full extension at zero degrees.

Separate ratings may also be warranted for knee arthritis 
under DCs 5003/5010 and for instability of the knee under DC 
5257.  VAOPGCPREC 9-98 (Aug. 14, 1998) (cited at 63 Fed. Reg. 
56,704 (Oct. 22, 1998)); VAOPGCPREC 23-97 (July 1, 1997) 
(cited at 62 Fed. Reg. 63,604 (Dec. 1, 1997)).  The VA 
examiner noted that there was a suggestion in the veteran's 
history that he has a recurrent subluxing patella, however, 
the patella was not subluxed or dislocated during the 
examination and the examiner could not confirm this 
diagnosis.  

When evaluating joints on the basis of limited motion, VA has 
a duty to determine whether the joint in question exhibits 
weakened movement, excess fatigability, incoordination, or 
other functional loss, and whether pain limits functional 
ability during flare-ups or when the joint is used repeatedly 
over a period of time. These determinations should be made by 
an examiner and should be portrayed in terms of the 
additional loss in range of motion due to these factors, 
including with repeated use and during flare-ups. See DeLuca, 
8 Vet. App. at 205-207; 38 C.F.R. §§ 4.40, 4.45.

On VA examination of the right great toe in March 2003, the 
veteran reported that he has occasional pain with prolonged 
weightbearing or walking and when squatting or wearing boots.  
At the time of the examination, there was no pain and the 
last time he felt sharp pain was a week prior.  There was no 
pain at rest or standing, but there was pain after he walked 
two miles. There was no stiffness, swelling, heat, or 
redness.  Approximately twice a week, his pain levels were a 
6 on a scale of 1-10, lasting less than 24 hours and 
alleviated with rest.  There were no additional limitations 
on motion or function during the flare-ups.  He experienced 
pain, mainly at work with prolonged weightbearing.   Posture 
on standing, squatting, supination, pronation and rising on 
the toes and heels was normal.  Additionally, there was no 
pain on motion, no edema, instability, weakness, or 
tenderness.  During service there was a nonunion fracture, 
however, at the time of examination, there was no evidence of 
nonunion.  The veteran was diagnosed with early post-
traumatic degenerative osteoarthritis of the distal 
interphalangeal joint.  

On VA examination of the left knee in March 2003, the veteran 
reported that his left knee occasionally pops out of place 
and then returns to normal position.  During the examination, 
there was no pain while sitting.  On a daily basis the 
veteran reported a sharp throbbing pain level of 5 on a scale 
of 1-10 while squatting, running, walking and using the 
stairs.  He had weakness on standing from a squatting 
position or sitting in a chair.  He also had stiffness, 
recurrent swelling, and sensation of instability.  There was 
no locking, heat or redness.  He stated he had flare-ups 
twice a week with a pain level of 7 on a scale of 1-10 of 
short duration with repeated squatting, running, walking, or 
using the stairs. On occasion, he was woken up by pain 
finding his "knee out of place."  During theses flare-ups, 
there was no additional limitation of motion or function.  
His knee condition had some effect on work activities such as 
prolonged weightbearing, standing, and squatting.  His knees 
were symmetrical, without edema or effusion, muscle atrophy, 
redness, weakness, or guarding with movement. There was 
tenderness at the inferior boarder of the patella, but no 
additional limitations on repetitive use.  The lateral 
collateral ligaments were intact, with no motion on varus and 
valgus stress.  There was minimal anterior movement, which is 
normal and less than 5mm which was symmetrical in both knees. 

During the exam, the veteran's gait was normal with no 
functional limitations on standing or walking.  

The right great toe is a minor joint.  38 C.F.R. § 4.45.  
There is no limitation of movement in veteran's right great 
toe to warrant compensable rating.  A rating of 10 percent 
could be awarded for a group of minor joints; however, in 
this case only one minor joint has been diagnosed with post-
traumatic degenerative osteoarthritis. 

The left knee is a major joint.  38 C.F.R. § 4.45.  In this 
case, there is no limitation of motion to warrant a 
compensable rating.  There are no objective findings by the 
VA examination in either flexion or extension to the degree 
which would be compensable.  See 38 C.F.R. § 4.71a DCs 5260, 
5261.  The flexion was measured at 138, with 140 as normal 
average, and zero extension limitations.  Although there is 
not limitation of motion to a degree which would be 
compensable under a limitation-of-motion code, a 10 percent 
rating will be assigned because the knee is a major joint.  
See 38 C.F.R. § 4.71a DC 5003.  

Additionally, an increased rating in this case is not 
warranted because there have been no findings of occasional 
incapacitating exacerbations. See 38 C.F.R. § 4.71a, DCs 
5003, 5010.  The Board has considered what level of 
impairment the disability has on the veteran's ordinary 
activities, including employment.  There is some effect on 
his activities which require prolonged weightbearing, 
standing, and squatting, which increase the pain.  However, 
the pain in his toe is alleviated by rest and in his knee by 
taking ibuprofen which gives him relief with no side effects.  
The Board finds that at this time, the level of impairment 
does not significantly limit the veteran's functional 
ability. 

The Board is mindful of the early post-traumatic degenerative 
osteoarthritis diagnosis, and has considered whether the 
joints in question exhibit weakened movement, excess 
fatigability, incoordination, or other functional loss.  The 
Board has also considered whether pain limits functional 
ability during flare-ups or when the joint is used repeatedly 
over a period of time.  However, these determinations were 
not made by an examiner and were not portrayed in terms of 
additional loss in range of motion due to these factors, 
which is required for an increased rating. 
  
In sum, the weight of the evidence does not support an 
increase in the 10 percent rating now in effect for the left 
knee and right great toe disability.  As the preponderance of 
the evidence is against the claim for increase, the "benefit-
of the-doubt" rule does not apply, and the Board must deny 
the claim.  38 U.S.C.A.  
§ 5107(b).


ORDER

An increased rating for left knee and right great toe 
disability is denied. 


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


